UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7284


MONTAVIUS ANTOINE JOHNSON,

                  Petitioner – Appellant,

             v.

ROY COOPER; RICK JACKSON; THEODIS BECK; BOYD BENNETT,

                  Respondents – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00102-GCM)


Submitted:    October 15, 2009               Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Montavius Antoine Johnson, Appellant Pro Se. Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Montavius Antoine Johnson seeks to appeal the district

court’s      order     denying    relief       on    his    28    U.S.C.       § 2254    (2006)

petition.          The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue       absent     “a     substantial       showing          of    the     denial     of    a

constitutional         right.”          28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner          satisfies      this        standard       by        demonstrating          that

reasonable         jurists     would     find       that    any       assessment        of     the

constitutional         claims     by    the    district       court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court       is     likewise    debatable.            See     Miller-El          v.   Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have        independently    reviewed          the    record      and     conclude      that

Johnson has not made the requisite showing.                                  Accordingly, we

deny    a        certificate     of    appealability,            deny     his      motion      for

appointment of counsel, and dismiss the appeal.                                    We dispense

with oral argument because the facts and legal contentions are

adequately         presented     in    the    materials          before      the     court     and

argument would not aid the decisional process.

                                                                                     DISMISSED



                                               2